INGRAHAM, J.
I think it clear that under the agreement between plaintiffs and the defendant Bonanno the plaintiffs acquired a lien upon the merchandise referred to in the complaint for the amount of their advances to Bonanno, superior to that of any one whose interest in the property was subsequently acquired. It seems to me also clear that Phelps Bros. & Co. never acquired a lien upon the property in question. They made the advances to Bonanno upon the faith of his representations that he was the owner of the property, and his promise to repay them out of the proceeds realized upon the sale of the goods. No specific lien was *377acquired. Under such circumstances the plaintiffs are entitled to be paid the amount due them out of the proceeds of the sale of the property, which right is superior to that of either the defendants Phelps Bros, or the defendant Bonanno. Injunction granted.